Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 1 of 8. PagelD #: 128

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

WILLIAM SPITHALER et al CASE NO. 4:18CV 1361
JUDGE BENITA Y. PEARSON
Plaintiffs
Vv. PLAINTIFFS’ RESPONSE TO

ORDER TO SHOW CAUSE
RANDY SMITH et al

Defendants

Nee ee ee

The Sanction of Dismissal is Not Warranted.

Plaintiffs’ first response to this Honorable Court show cause order is that the extreme
sanction of dismissal is not justified. To dismiss this case as a discovery sanction this Honorable

Court must find that four factors exist. Those four preconditions to dismissal are:

1. bad faith or willfulness;
2. prejudice;
3. prior notice that dismissal could occur; and

4. availability of less drastic sanctions.
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 2 of 8. PagelD #: 129

Phillips v. Cohen, 400 F.3d 388, 402 (6" Cir. 2005); Benkowski v. Scene Magazine, 637 F.3d
689, 697 (6" Cir. 2011) Plaintiffs respectfully submit that there is no evidence to support the
existence of any of the above four factors in this case.

A discovery violation is “willful” “whenever there is a conscious and intentional failure
to comply with the court order.” Bass v. Jostens, Inc., 71 F.3d 237, 241 (6" Cir. 1995) The only
discovery related order this Honorable Court has entered in this lawsuit is the September 18,
2018 Case Management Order. In that Case Management Order, this Honorable Court set a fact
discovery cut off of February 4, 2019. Plaintiffs have endeavored in good faith to comply with

that order. Plaintiffs discovery activities included:

1. Responding to interrogatories submitted to each plaintiff (copies of each of
those two sets of interrogatory responses are attached to this response as
Exhibit A and B);

2. Responding to a request for production of documents and delivering in excess
of six hundred documents to defendants (a copy of plaintiffs’ response to the
document request is attached hereto as Exhibit C); and

3. Making a second delivery of responsive documents bring the total of

documents delivered to defendants to in excess of seven hundred documents.

Plaintiffs have acted in good faith in attempting to find mutually agreeable dates for
depositions. Attached hereto as collective Exhibit D is correspondence between plaintiffs and
defendants relating to scheduling of depositions. Attached hereto as Exhibit E is a copy of
plaintiffs’ counsel’s calendar for the month of January 2019. The combination of the holiday

season and the number of previously set events in January 2019 inhibited plaintiffs’ counsel’s
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 3 of 8. PagelD #: 130

ability to schedule depositions prior to February 4, 2019. Whatever the reason that depositions
were not taken prior to February 4, 2019, that reason was not any “conscious or intentional”
failure by plaintiffs or plaintiff's counsel to appear at a deposition. Plaintiffs did not refuse to
attend a regularly scheduled deposition on February 4, 2019. Plaintiffs’ correspondence with
defendants shows that plaintiffs notified defendants, well before February 4, 2019 of a conflict
(Exhibit D). Plaintiffs’ correspondence with defendants also shows that the parties continued to
seek a mutually convenient date for depositions after plaintiffs made defendants aware of the
February 4, 2019 conflict.Plaintiffs recognize their responsibility to be deposed. Plaintiffs are
willing, notwithstanding the denial of any formal discovery extension to voluntarily appear to be
deposed by defendants.

This Honorable Court has not imposed any discovery sanctions in this case. Dismissal
should not be the first sanction used. The only warning to plaintiff that this Honorable Court is
considering the sanction of dismissal is the show cause order entered on February 6, 2019. Like
the “willfulness” prerequisite, the prior sanction and warning preconditions to dismissing this
case are not present. The final factor is prejudice. Plaintiffs’ position on prejudice is twofold.
First, as stated above, plaintiffs will present themselves to be deposed whether or not this
Honorable Court sets a new discovery cutoff. If defendants avail themselves of plaintiffs’
willingness to be deposed there will not be any prejudice.

Second, plaintiffs question whether defendants will be sufficiently prejudiced to warrant
dismissal even if defendants could not depose plaintiffs. As to liability there is little, if any,
dispute as to the facts. Plaintiffs believe that the parties can stipulate the facts necessary to

decide whether defendants have violated plaintiffs’ constitutional rights. Plaintiffs claim that
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 4 of 8. PagelD #: 131

defendants have instituted a two tier permitting system that violates the equal protection clauses
of the Fifth and Fourteenth Amendments of the United States Constitution. There should be no
disagreement as to the fact that plaintiffs are required to obtain permits to operate on Trumbull
County roads. It is also beyond doubt the permits that defendants require plaintiffs to obtain cost
Two Thousand Dollars ($2000.00) per year and the permits defendants require other haulers to
obtain cost Fifty Dollars ($50.00) per year.

To prevail on their equal protection claim, plaintiffs need to establish they were treated
differently than others who were similarly situated and defendants did not have any rational basis
for the difference. Doe v. Miami University, 882 F.3d 579, 595 (6" Cir. 2018) That defendants
charged plaintiffs more for a permit that defendants charged other haulers is clear from official
records. No discovery is needed to discern whether plaintiffs can establish that fact. The
remaining issues “similarity” and “rational basis” are matters for the defendants to assert. If
depositions are prohibited in this case it is plaintiffs not defendants who suffer the greater
disadvantage.

Plaintiffs also allege a First Amendment retaliation claim. To establish the right to
recover for alleged First Amendment retaliation plaintiffs here must show that (1) they engaged
in constitutionally protected activity; (2) they were injured in a way likely to deter a person of
ordinary firmness from participating in protected activity; and (3) the adverse action was
motivated at least in part by plaintiff’s protected activity. Center for Bio-Ethical Reform, Inc. v.
Napolitano, 648 F.3d 365 (6" Cir. 2011). There is no dispute that plaintiffs’ directed public
records requests to defendants. Whether making a public records request is a “constitutionally

protected activity” is a matter of law which can be resolved without plaintiffs’ having been
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 5 of 8. PagelD #: 132

deposed. Subsequent to plaintiffs’ public records requests defendants posted Davis Peck Road.
The posting of Davis Peck Road and the date on which Davis Peck Road was posted do not
require any discovery by defendants. Defendants possess all of the facts relevant to the posting
of Davis Peck Road.

Whether there is a causal relationship between the posting of Davis Peck Road and the
public records requests is another legal question. It is plaintiffs who would need to seek
discovery on that issue. Defendants already know why they made the decision to post Davis
Peck Road. The last liability element of plaintiff’s First Amendment retaliation case is whether
defendants can show that they would have posted Davis Peck Road even if plaintiffs had not
made public record requests. Guindon v. Township of Dundee, Michigan, 488 Fed. Appx. 27
(6" Cir. 2012) Defendants more than plaintiffs possess the facts necessary to make that final
liability showing. If no depositions are taken it is plaintiffs who are placed at the greater
disadvantage. As to liability on the First Amendment retaliation claim plaintiffs respectfully
submit that the defendants have not suffered nearly the degree of prejudice to warrant dismissal
as a first discovery sanction.

The foregoing analysis is not meant to imply that defendants are not entitled to depose
plaintiffs. The foregoing is meant to show that even if defendants have not taken plaintiffs’
depositions the potential prejudice to them is not sufficient to warrant dismissal as a first
discovery sanction. Plaintiffs have shown that none of the four prerequisites to dismissing this
case due to discovery issues is present. Further, imposing the sanction of dismissal would violate
the principle of proportionality. In selecting a sanction authorized by Rule 37, Federal Rules of

Civil Procedure, a court does not have unfettered discretion.
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 6 of 8. PagelD #: 133

“the sanction selected must be one that a reasonable jurist, apprised of all the
circumstances, would have chosen as proportionate to the
infraction.” In re Joseph H. Golant,239 F.3d 931, 937 (7" Cir.
2001)

The Sixth Circuit Court of Appeals (citing cases decided by the Seventh Circuit Court of
Appeals) has explicitly adopted the proportionality rule. See Dickenson v. Cardiac and
Thoracic Surgery of Eastern Tennessee, 388 F.3d 976 (6" Cir. 2004)

The four factors cited by plaintiffs, supra. p 1-2, are connected the concept of
proportionality. Situations in which those four factors do not appear are cases where the sanction
of dismissal would be disproportionately harsh. Plaintiffs have shown that those four factors are

not present here. Plaintiffs have shown cause why this case should not be dismissed.

Depriving Plaintiffs of the Right to Produce Evidence Would be Disproportionate to the

Infraction.

Plaintiffs respectfully submit that for the reasons discussed on pages 3-5 above there is a
limited amount of information relating to liability that defendants could obtain from plaintiffs’
deposition, and given the fact that plaintiffs are still available to be deposed defendants can avoid
prejudice altogether. Also, as noted above plaintiffs recognize and accept that this Honorable
Court would be justified in barring plaintiffs from conducting further discovery even if

defendants were permitted to depose plaintiffs. A sanction precluding plaintiffs from doing any
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 7 of 8. PagelD #: 134

further discovery while permitting defendants to complete their discovery could be proportional
in light of the circumstances of this case. Plaintiffs have shown cause why they should not be

prevented from presenting any evidence as this case proceeds.

Defendants did not Incur any Attorney Fees Because Plaintiffs Have not Been Deposed.

This Honorable Court’s order states that plaintiffs did not appear for a deposition
scheduled for February 4, 2019. In fact, counsel were in contact as early as January 24, 2019
regarding plaintiffs’ inability to be deposed on that date. (Exhibit A). Plaintiffs did not willfully
fail to appear for that deposition. In fact, as late as February 4, 2019 counsel continued to seek a
mutually agreeable deposition date. The affidavit of David Engler, Esq. is attached. Attorney
Engler’s affidavit details his interactions with defenses counsel regarding the possibility of
holding a deposition on February 4, 2019. Notably, Attorney Engler specific discussed the
problem with a February 4, 2019 deposition in the January 30, 2019 teleconference with
Magistrate Judge Limbert. Defendants should have revealed those discussions before this
Honorable Court. Plaintiff believe that the discussion of a February 4, 2019 deposition date with
Magistrate Judge Limbert on February 4, 2019 is highly significant to the possible attorney fee
sanction as well as the other sanctions noted by the Honorable Court in it February 6, 2019 show
cause order. Defendants did not or should not have incurred any attorney fees proximately

caused by plaintiffs’ willful and knowing failure to participate in discovery.
Case: 4:18-cv-01361-BYP Doc #: 25 Filed: 02/12/19 8 of 8. PagelD #: 135

Conclusion.

For all of the reasons set forth herein, plaintiffs have shown cause why they should not be

subject to the sanctions of attorney fees, exclusion of evidence, and/or dismissal.

Respectfully submitted,

s/ David L. Engler
DAVID L. ENGLER (0030264)

181 Elm Road, N.E.

Warren, Ohio 44483

Telephone: (330) 729-9777
Facsimile: (330) 758-9585

Email: davidengler@davidengler.com
Attorney for Plaintiffs

CERTIFICATE OF SERVICE

The foregoing Plaintiffs’ Response to Order to Show Cause was filed electronically
through the ECF system on the 12th day of February 2019. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

s/David L. Engler
David L. Engler

Attorney for Plaintiffs
